 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   CONSTANTINE GUS CRISTO,                            Case No.: 17-cv-1843-GPC-MDD
12                                     Plaintiff,
                                                        ORDER DIRECTING PLAINITFF
13   v.                                                 TO INITIATE ARBITRATION
     THE CHARLES SCHWAB                                 WITHIN 30 DAYS
14
     CORPORATION; SCHWAB
15   HOLDINGS, INC.; CHARLES
16   SCHWAB & CO., INC.; CHARLES
     SCHWAB BANK; and CHARLES
17   SCHWAB INVESTMENT
18   MANAGEMENT, INC.,
19                                  Defendants.
20
21         On November 6, 2017, Plaintiff, proceeding pro se, filed a First Amended Complaint
22   (“FAC”) alleging grievances relating to Plaintiff’s Schwab accounts stemming from
23   Defendants’ production of Plaintiff’s financial records to the Internal Revenue Service
24   (“IRS”). (Dkt. No. 8.) The FAC alleges violations of the Right to Privacy Act, 12 U.S.C.
25   §§ 3403, 3404(c), 3405(2), 3407(2), 3410, 3412(b); violations of 18 U.S.C. § 1519;
26   violations of 18 U.S.C. § 241 & § 245(b)(l)(B); violations of 18 U.S.C. § 872; violations
27   of 18 U.S.C. § 1001(a); and violations of 18 U.S.C. § 1341. (Id.) On April 11, 2018, the
28   Court granted Defendants’ motion to compel arbitration and stayed the case. (Dkt. No.

                                                    1

                                                                             17-cv-1843-GPC-MDD
 1   31.) The order directed that the parties submit a joint status report within five days of the
 2   arbitrator’s decision. (Id. at 15.) No joint status report was ever filed. Therefore, on
 3   August 21, 2019, the Court directed the parties to submit a joint status report as to the status
 4   of the arbitration. (Dkt. No. 32.)
 5          On September 4, 2019, Defendants filed a status report indicating that Plaintiff had
 6   not yet filed an arbitration against them. (Dkt. No. 33.) On September 6, 2019, Plaintiff
 7   filed a status report providing details as to his actions with FINRA and the SEC. (Dkt. No.
 8   34.) In response to the Court’s order on arbitration, on April 12, 2018, Plaintiff wrote to
 9   the President and CEO of FINRA requesting FINRA’s intervention regarding FINRA Rule
10   12206(a) which states that “[n]o claim shall be eligible for submission to arbitration under
11   the Code where six years elapsed from the occurrence of the event giving rise to the claim”
12   and requested a letter of ineligibility to provide to this Court. (Id. at 2.) On April 13, 2018,
13   Plaintiff also submitted a FINRA Investor Complaint to investigate allegations of deceptive
14   and illegal acts of Defendants. (Id. at 2.) After unsuccessful letters to FINRA and response
15   to his Investor Complaint, and his unsuccessful application for review with the SEC related
16   to FINRA’s oversight, he concludes that he is preparing to file a complaint in district court
17   against the SEC and FINRA to adjudicate violations of the securities laws and FINRA’s
18   violation of Article II § 2, Cl. 2. (Id. at 8.)
19          Based on his status report, Plaintiff has not initiated arbitration with FINRA as
20   directed by the Court. See https://www.finra.org/arbitration-mediation/initiate-arbitration-
21   or-mediation. Instead, it appears that he assumed he would be ineligible as time barred and
22   sought an “ineligibility” letter with the President and CEO of FINRA to present to this
23   Court. However, Plaintiff must file an arbitration before a ruling on Rule 12206(a) can be
24   made. Therefore, the Court DIRECTS Plaintiff to initiate arbitration against Defendants
25   within 30 days of this Order.
26          As to his investor complaint filed with FINRA, the FINRA website specifically
27   states “that Dispute Resolution is not the same as filing an investor complaint. Some
28   investors are confused about the differences between resolving monetary disputes through
                                                       2

                                                                                  17-cv-1843-GPC-MDD
 1   arbitration   or    mediation,     and    filing    an    investor    complaint.”         See
 2   https://www.finra.org/arbitration-mediation/overview (emphasis in original). Plaintiff’s
 3   Investor Complaint with FINRA is not the same as filing an arbitration claim and has no
 4   relevance on the Court’s order compelling arbitration.
 5         Accordingly, because Plaintiff has not yet initiated arbitration, the Court DIRECTS
 6   Plaintiff to file an arbitration within 30 days of this Order or the Court will issue an order
 7   to show cause why the case should not be dismissed for lack of prosecution. The parties
 8   shall notify the Court when Plaintiff has filed his arbitration claim with FINRA.
 9         IT IS SO ORDERED.
10   Dated: September 12, 2019
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   3

                                                                                 17-cv-1843-GPC-MDD
